DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-11 are pending in this application.

Priority
3.        Acknowledgement is made of applicant’s claim for foreign priority based on application JP 2020-092545 filed on 05/27/2020 under 35 U.S.C 119(a)-(d).

Drawings
4.        The drawing has been filed on 05/19/2021 are acceptable for examination purpose.

Information Disclosure Statement
5.        The information disclosure statement filed on 05/19/2021 is in compliance with the provision of the 37 CFR 1.97 and therefore has been considered.

35 USC § 112, 6th paragraph
            As to the claims, claim limitations a determination unit configured to determine a type of an account of a user…., a decision unit configured to decide a printing target file from a plurality of files…., a printing unit configured to obtain the printing target file…., a second determination unit configured to determine the type of the account of the user…., a conversion unit configured to convert a file format of the file determined…., a display unit configured to display a screen capable of changing a printing setting for the printing unit….have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder(s) “a determination unit, a decision unit, a printing unit, a second determination unit, a conversion unit, a display unit” (a determination unit configured to determine a type of an account of a user…., a decision unit configured to decide a printing target file from a plurality of files…., a printing unit configured to obtain the printing target file…., a second determination unit configured to determine the type of the account of the user…., a conversion unit configured to convert a file format of the file determined…., a display unit configured to display a screen capable of changing a printing setting for the printing unit….) coupled with functional language, capable of, to, etc. without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, at least the claims containing the limitations described above has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the respective corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (fig. 2, element 202; paras., 0065-0078  of the filed specification at least discloses that the controller 202 obviously control and execute or function as the determination unit, the decision unit, the printing unit, the second determination unit, the conversion unit, the display unit).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 

Claim Objections
6.        Claim 4 is objected to because of the following informalities: 
            As to claim 4, the limitation “the number” recited in line 2 of claim 4, has no antecedent basis. 
           Appropriate correction is required.

Claim Rejections - 35 USC § 101
7.         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.       the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
Claims 1-10 limitation, particularly independent claim 1 limitation recites “a system for…….” embodying functional descriptive material (i.e., a program).  Moreover, the scope of the presently claimed invention encompasses products not falling within one of the four statutory categories of invention.  For example, the system of claim 1 could be a software or hardware, at least because Applicants specification does not limit the system to strictly hardware.  See Applicant’s specification at, for example, [see at least paras., 0023-0025].

Claim Rejections - 35 USC § 102
9.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10.      Claims 1, 5-6, 8-9, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishibashi, US Pub 2017/0090832.
          As to claim 1 [independent], Ishihbashi teaches a system for obtaining a file on a network and printing the file, comprising: 
          a determination unit [fig. 2, elements 22/28; 0026] configured to determine a type of an account of a user [fig. 5, step 05; 0046-0047  Ishihbashi teaches that the determination unit 28 determines the type of account of logged in user]; 
          a decision unit [fig. 2, element 22; 0026] configured to decide a printing target file from a plurality of files on the network in accordance with a condition corresponding to the type determined by the determination unit [0044-0045, 0046-0047  Ishihbashi teaches when the determination unit 28 determined the type of account of logged in user as the condition (see paras., 0046-0047), then the controller 22 corresponding to the decision unit decides to print the job received by the printer as the target print data (see paras., 0044-0045) among many print data on the network and print the received job on a physical sheet (see paras., 0045-0046)]; and 
          a printing unit [fig. 2, element 10; 0019, 0023] configured to obtain the printing target file decided by the decision unit from the network and print the printing target file [0023, 0044-0045, 0046-0047  Ishihbashi teaches when the determination unit 28 determined the type of account of logged in user as the condition (see paras., 0046-0047), then the controller 22 corresponding to the decision unit decides to print the job received by the printer as the target print data (see paras., 0044-0045) among many print data on the network and print the received job on a physical sheet (see paras., 0045-0046)]. 

           As to claim 5 [dependent from claim 1], Ishibashi teaches a second determination unit [fig. 2, elements 22/28; 0026] configured to determine the type of the account of the user after printing by the printing unit ends [fig. 8, steps 30-33; 0086  Ishibashi teaches made the second determination related to the type of account after printing by the printer ends and further decides whether to continue printer for another print job], 
           wherein the decision unit decides another printing target file from the plurality of files on the network based on the type determined by the second determination unit [fig. 8, steps 30-33; 0086  Ishibashi teaches made the second determination related to the type of account after printing by the printer ends and further decides whether to continue printer for another print job].

           As to claim 6 [dependent from claim 1], Ishibashi teaches wherein if the printing target file includes a plurality of printing target files, the printing unit obtains and prints a plurality of printing target files from the network after the decision unit decides the plurality of printing target files [fig. 5; 0044-0048 Ishihbashi teaches when the determination unit 28 determined the type of account of logged in user as the condition (see paras., 0046-0047), then the controller 22 corresponding to the decision unit decides to print the job received by the printer as the target print data (see paras., 0044-0045) which may be many print data on the network and print the received job on physical sheet (see paras., 0045-0046)].

            As to claim 8 [dependent from claim 1], Ishibashi teaches wherein the printing unit performs printing for a file determined to be printable and does not perform printing for a file determined not to be printable [fig. 5; 0044-0048 Ishihbashi teaches that the determination unit 28 determined the type of account of logged in user as the condition (see paras., 0046-0047), then the controller 22 caused the print unit of the printer to print the job received by the printer which is in format that compatible to the printer’s supported format].

           As to claim 9 [dependent from claim 8], Ishibashi teaches a conversion unit configured to convert a file format of the file determined not to be printable into a file format which allows printing, wherein the printing unit obtains and prints a file whose file format is converted by the conversion unit [fig. 5; 0044-0048 Ishihbashi teaches that the determination unit 28 determined the type of account of logged in user as the condition (see paras., 0046-0047), then the controller 22 caused the print unit of the printer to print the job received by the printer which is in format that compatible to the printer’s supported format].
           As to claim 11 [independent], However, the independent claim 11 essentially claimed same subject matter as claimed in the independent claim 1 for/and/with other claim limitations, and are therefore the independent claim 11 would be rejected based .
Claim Rejections - 35 USC § 103
11.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.      Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi, US Pub 2017/0090832 in view of Kim et al. [hereafter Kim], US Pub 2015/0054784.
          As to claim 2 [dependent from claim 1], Ishibashi doesn’t teach wherein a first type of the account of the user determined by the determination unit is a teacher, and a second type is a student.
          Kim teaches wherein a first type of the account of the user determined by the determination unit is a teacher, and a second type is a student [0300-0301  Kim teaches that the system determined the account related to teacher and student].  
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kim teaching to determine user account as a teacher, and a second type is a student for print jobs to be printed to modify Ishibashi’s teaching to identifying an operation tool based on contact by an operation tool, where the user’s contact is sensed on a touch screen device An operation area is set on the touch screen device based on an area designated by the As to claim 3 [dependent from claim 1], Ishibashi doesn’t teach wherein the determination unit determines a type of the account of the user for each class.
            Kim teaches wherein the determination unit determines a type of the account of the user for each class [0275-0285, 0300-0301  Kim teaches that the system determined the account related to teacher and student for each class].
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kim teaching to determine user account as a teacher, and a second type is a student for print jobs to be printed to modify Ishibashi’s teaching to identifying an operation tool based on contact by an operation tool, where the user’s contact is sensed on a touch screen device An operation area is set on the touch screen device based on an area designated by the contact by the operation tool to identify student and teacher’s account. The suggestion/motivation for doing so would have been benefitted to the user to involve identifying an operation tool based on contact by an operation tool, where the contact is sensed on a touch screen device, and thus ensures simple and efficient operation of the touch screen device.

13.      Claims 4, 7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi, US Pub 2017/0090832 in view of Yano et al. [hereafter Yano], US Pub 2012/0262742.
            As to claim 4 [dependent from claim 1], Ishibashi doesn’t teach wherein the condition is one of a display order, the number, and types of a plurality of screens for deciding the printing target file and is changed in accordance with a type determined by the determination unit.
            Yano teaches wherein the condition is one of a display order, the number, and types of a plurality of screens for deciding the printing target file and is changed in accordance with a type determined by the determination unit [fig. 4 & fig. 6, element W2; 0058-0063, 0094-0097  Yano teaches that the display device 120 displays print jobs in a display order and number on which user would have to change the print settings related to selected print job indicating a file format and for each listed print job, the screen W2 appear each time for making changes to the print settings by one or more users].
           Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yano teaching to display conditions for deciding the printing target file and is changed in accordance with a type determined to modify Ishibashi’s teaching to generate more color printing operating procedures, and to change a print setting of the print data of a selected stored job to monochrome or color when a print execution instruction is received, based on the print execution instruction received. A print control unit executes monochrome or color printing on the print data according to the changed print setting. The 
           As to claim 7 [dependent from claim 1], Ishibashi doesn’t teach wherein the printing unit obtains and prints the printing target file from the network storage on the network, and files created and edited by users of a plurality of types of accounts are stored in the network storage.
           Yano teaches wherein the printing unit obtains and prints the printing target file from the network storage on the network, and files created and edited by users of a plurality of types of accounts are stored in the network storage [fig. 4 & fig. 6, element W2; 0058-0063, 0094-0097  Yano teaches that the display device 120 displays print jobs having different document formats on which user has changed the print settings related to selected print job indicating a file format and for each listed print job, the screen W2 appear each time for making changes to the print settings by one or more users].
            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yano teaching to display conditions for deciding the printing target file and is changed in accordance with a type determined to modify Ishibashi’s teaching to generate more color printing operating procedures, and to change a print setting of the print data of a selected stored job to monochrome or color when a print execution instruction is received, based on the print execution instruction received. A print control unit executes monochrome or color 
           As to claim 10 [dependent from claim 8], Ishibashi doesn’t teach a display unit configured to display a screen capable of changing a printing setting for the printing unit, wherein if the plurality of printing target files are files of a plurality of file formats, the display unit displays changeable screens for the plurality of file formats.
          Yano teaches a display unit [fig. 2, element 120; 0041] configured to display a screen capable of changing a printing setting for the printing unit [fig. 6, element W2; 0094-0097  Yano teaches that the display device 120 displays print jobs having different document formats on which user has changed the print settings related to selected print job indicating a file format], wherein if the plurality of printing target files are files of a plurality of file formats, the display unit displays changeable screens for the plurality of file formats [fig. 6, element W2; 0094-0097  Yano teaches that the display device 120 displays print jobs having different document formats on which user has changed the print settings related to selected print job indicating a file format and for each listed print job, the screen W2 appear each time for making changes to the print settings].
           Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yano teaching to display conditions for deciding the printing target file and is changed in accordance with a type 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday/Thursday from 7:00AM to 5:30PM EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s personal fax number is (571)-270-4917.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 

/HARIS SABAH/Examiner, Art Unit 2674